           Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:12-cr-00400-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    ROBERT K. ROBERSON,
15                       Defendant.
16

17            This matter is before the Court on Defendant Robert K. Roberson’s (“Defendant”) Motion

18   for Reconsideration. (ECF No. 104.) The Government filed an opposition. (ECF No. 108.)

19   Defendant filed a reply. (ECF No. 110.) For the reasons set forth below, the Court GRANTS

20   Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 2 of 7


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On June 2, 2016, Defendant pleaded guilty to Receipt and Distribution of Material

 3   Involving the Sexual Exploitation of Minors in violation of 18 U.S.C. § 2252(a)(2). (ECF No.

 4   54.) On March 9, 2017, the Court sentenced Defendant to an 87-month term of imprisonment to

 5   be followed by 180 months of supervised release. (ECF No. 79.) Defendant is currently serving

 6   his sentence at Federal Correctional Institution (“FCI”) Terminal Island. He has served

 7   approximately 42 months of his 87-month sentence of imprisonment, and his projected release

 8   date is July 22, 2023.

 9          On October 2, 2020, Defendant filed a Motion for Compassionate Release pursuant to 18

10   U.S.C. § 3582(c)(1)(A). (ECF No. 93.) In his motion, Defendant requested the Court reduce his

11   term of imprisonment to time served due to the COVID-19 pandemic. (Id.) Defendant is 73

12   years old and claimed he is particularly vulnerable to COVID-19 due to his age, various medical

13   conditions, and current conditions of confinement. (Id.) The Court denied Defendant’s motion

14   on November 9, 2020, finding Defendant did not meet his burden to show extraordinary and

15   compelling reasons for release because he did not submit evidence showing that he suffers from a

16   medical condition that makes him more vulnerable to COVID-19. (ECF No. 103.) Defendant

17   filed the instant motion for reconsideration on November 18, 2020. (ECF No. 104.)

18          II.     STANDARD OF LAW

19          “The Ninth Circuit allows parties to file motions for reconsideration in criminal cases,

20   although the Federal Rules of Civil Procedure do not explicitly provide for such motions.”
21   United States v. Amezcua, No. 1:93-CR-5046-AWI-1, 2015 WL 5165235, at *1 (E.D. Cal. Sept.

22   2, 2015), aff’d, 670 F. App’x 454 (9th Cir. 2016) (citing United States v. Martin, 226 F.3d 1042,

23   1047 n.7 (9th Cir. 2000)). Pursuant to Local Rule 430.1(i), a party filing a motion for

24   reconsideration of a criminal order must show “what new or different facts or circumstances are

25   claimed to exist which did not exist or were not shown upon such prior motion, or what other

26   grounds exist for the motion” and “why the facts or circumstances were not shown at the time of
27   the prior motion.” Local Rule 430.1(i); see also United States v. Braswell, No. 118-CR-00034-

28   DAD-BAM, 2018 WL 8805375, at *1 (E.D. Cal. Sept. 11, 2018).
                                                       2
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 3 of 7


 1          III.    ANALYSIS

 2                  A.      Extraordinary and Compelling Reasons for Release

 3          In his original motion for compassionate release, Defendant claimed to suffer from

 4   pulmonary hypertension. The Court recognized that the Centers for Disease Control and

 5   Prevention (“CDC”) identifies pulmonary hypertension as a high-risk factor for COVID-19

 6   complications, but it denied Defendant’s motion because he did not submit clear medical records

 7   verifying his diagnosis. (ECF No. 103 at 4.) In moving the Court to reconsider the denial,

 8   Defendant now provides medical records under seal confirming he was diagnosed with “severe

 9   pulmonary hypertension” in 2019. (ECF No. 104 at 2.) Defendant explains that he failed to

10   submit the records with his original motion because he mistakenly assumed the Government’s

11   submission contained all of his medical records. (Id.) The Court finds these circumstances

12   warrant reconsideration under Local Rule 430.1(i).

13          Defendant is eligible for compassionate release only if he can demonstrate there are

14   “extraordinary and compelling reasons” for a sentence reduction and such a reduction is

15   “consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

16   § 3582(c)(1)(A). The Sentencing Commission’s relevant policy statement on compassionate

17   release identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

18   U.S.S.G. § 1B1.13, cmt. n.1(A). More specifically, the “extraordinary and compelling”

19   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

20   from a serious physical or medical condition, serious functional or cognitive impairment, or
21   deteriorating physical or mental health because of the aging process, “that substantially

22   diminishes the ability of the defendant to provide self-care within the environment of a

23   correctional facility and from which he or she is not expected to recover.” Id.

24          The Government argues Defendant’s Bureau of Prison (“BOP”) medical records do not

25   indicate he has been diagnosed with a CDC-identified health condition. (ECF No. 108 at 7.) The

26   Government concedes Defendant’s records from St. Mary’s Medical Center include a diagnosis
27   of “severe pulmonary hypertension,” but argues Defendant was not prescribed medication to

28   control such a health condition, nor is his blood pressure regularly monitored. (Id. at 8.)
                                                        3
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 4 of 7


 1           The Government’s arguments are unpersuasive. Defendant’s newly-submitted medical

 2   records — the authenticity of which the Government does not contest — indicate that he was

 3   transported from the prison to St. Mary’s Medical Center due to scabies in October 2019. At

 4   some point during his 10-day stay, he was diagnosed with “severe pulmonary hypertension.”

 5   Curiously, the Court cannot locate any reference to the pulmonary hypertension diagnosis in

 6   Defendant’s subsequent BOP medical records. The Government does not attempt to explain the

 7   omission, nor does it challenge the diagnosis. It is concerning to the Court that information about

 8   Defendant’s 2019 pulmonary hypertension diagnosis is not reflected anywhere in Defendant’s

 9   subsequent BOP medical records. It is also concerning that Defendant may in fact have a serious

10   medical condition that the BOP has failed to acknowledge or treat.

11          The Government next argues that even if Defendant had a recognized risk factor,

12   Defendant already contracted and recovered from COVID-19 with mild symptoms and no

13   apparent complications. (ECF No. 108 at 8.) While it is encouraging that Defendant ultimately

14   recovered from COVID-19, it is possible Defendant could be re-infected and suffer even more

15   severe complications in the future. Further, at 73, Defendant is in the high-risk age group for

16   COVID-19. See Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), Older

17   Adults, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

18   adults.html (last visited December 10, 2020).

19          Not only do Defendant’s age and medical conditions put him at greater risk, but he is

20   housed at FCI Terminal Island, a facility that has experienced a significant COVID-19 outbreak.
21   Although there are currently zero active inmate cases of COVID-19 at FCI Terminal Island, 4

22   BOP staff members have tested positive for COVID-19, ten inmates have died, and 561 inmates

23   have recovered. The prevalence of the disease in this facility puts Defendant at great and

24   particularized risk due to his age and health conditions.

25          For these reasons, the Court finds Defendant has met his burden to demonstrate he is

26   subject to a serious or unrecoverable condition that substantially diminishes his ability to provide
27   self-care within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n.1(A). As such, there are

28   extraordinary and compelling reasons for Defendant’s release.
                                                        4
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 5 of 7


 1                  B.      Danger

 2          The Court must also determine that Defendant is not “a danger to the safety of any other

 3   person or to the community” before granting compassionate release. See U.S.S.G. § 1B1.13(2).

 4   The Government argues Defendant is inherently dangerous because he committed a child

 5   pornography offense. (ECF No 108 at 13.) Defendant argues he is not a danger to the

 6   community because he did not engage in any actual contact with children, his psychosexual

 7   evaluation indicated that he is at a low risk to reoffend, he has no criminal history or contact with

 8   law enforcement, he has a clean disciplinary record in prison, and the probation officer

 9   recommended a downward variance at sentencing based on his low risk of danger to society.

10   (ECF No. 100 at 6.)

11          The Court agrees with the Government that, as a general matter, the receipt and

12   distribution of child pornography causes considerable harm. But the Court declines to adopt the

13   Government’s position that all sex offenders are categorically dangerous and should never be

14   granted compassionate release. Here, Defendant has presented ample evidence that he does not

15   pose a danger to the community. Defendant was an elderly, first-time offender. He has no

16   criminal history. The offense conduct occurred over a short period of time, and the probation

17   officer indicated that it appeared to be aberrant behavior based on Defendant’s otherwise positive,

18   law-abiding life. Defendant provided evidence that he poses a low risk of reoffending based on a

19   psychosexual evaluation. He complied with the terms of pretrial supervision for four years,

20   which included location monitoring and bi-weekly mental health treatment. He has no
21   disciplinary record in prison. The Court is not persuaded that Defendant’s offense conduct,

22   without more, is a sufficient basis for finding him to be a continuing danger. The Court also

23   believes any danger Defendant may pose can be mitigated by conditions of supervised release.

24   For these reasons, the Court finds Defendant does not pose a danger to the community.

25                  C.      Section 3553(a) Factors

26          Lastly, the Court must consider the § 3553(a) factors before granting compassionate
27   release. See 18 U.S.C. § 3582(c)(1)(A). At sentencing, the presentence report calculated

28   Defendant’s sentencing guidelines range to be 97–121 months of imprisonment. The probation
                                                        5
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 6 of 7


 1   officer recommended a downward variance to 87 months based on the mitigating factors already

 2   discussed, in addition to Defendant’s age and health issues. The Court ultimately followed the

 3   probation officer’s recommendation and sentenced Defendant to 87 months in prison.

 4          The Court finds the § 3553(a) factors — specifically Defendant’s history, characteristics,

 5   and the need to provide medical care in the most effective manner — now weigh in favor of a

 6   time served sentence. The COVID-19 pandemic amplifies the Court’s concerns about

 7   Defendant’s health considerably. The Court believes the time Defendant has spent in prison

 8   constitutes a just punishment for his serious criminal offenses and is sufficient to deter such

 9   conduct in the future and protect the public from further crimes. Put simply, keeping Defendant

10   imprisoned longer would endanger Defendant’s health without improving upon the purposes of

11   sentencing.

12          In sum, Defendant has shown extraordinary and compelling reasons for a sentence

13   reduction because his age and medical conditions put him in significant danger of suffering

14   severe symptoms from COVID-19. The Court also finds Defendant is not a danger to society and

15   the § 3553(a) factors support his release.

16          IV.     CONCLUSION

17          For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion for

18   Reconsideration. (ECF No. 104.) Accordingly, the Court modifies Defendant’s sentence of

19   imprisonment to time served followed by the 180-month term of supervised release imposed in

20   the previous sentence.
21          In addition, the Court imposes a special condition of supervised release that Defendant be

22   subject to a 12-month period of home confinement, to begin as soon as possible after his release.

23   The terms of the special condition are as follows:

24                  Defendant shall be monitored for a period of 12 months, with
                    location monitoring technology, which may include the use of radio
25                  frequency (RF), Global Positioning System (GPS) devices, Voice
                    Recognition or SmartLink, at the discretion of the probation
26                  officer. Defendant shall abide by all technology requirements, which
                    could include the requirement of a cellular phone (SmartLink) or the
27                  installation of a landline (VoiceID). Defendant shall pay the costs of
                    location monitoring based upon his ability to pay as directed by the
28                  probation officer. In addition to other court-imposed conditions of
                                                        6
       Case 2:12-cr-00400-TLN Document 115 Filed 12/11/20 Page 7 of 7


 1                  release, Defendant’s movement in the community shall be restricted
                    as follows:
 2
                    Defendant shall be restricted to his residence at all times except for
 3                  employment; education; religious services; medical, substance
                    abuse, or mental health treatment; attorney visits; court appearances;
 4                  court-ordered obligations; or other activities as pre-approved by the
                    probation officer.
 5

 6   The Government shall serve a copy of this Order on the warden at FCI Terminal Island forthwith.

 7   Defendant shall be released only after all release plans are in place.

 8          IT IS SO ORDERED.

 9   DATED: December 11, 2020

10

11

12
                                                                 Troy L. Nunley
13                                                               United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
